Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of I, claims 1-10, in the reply filed on 7/29/22 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both “nonporous” and “porous”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The phrase of “heat-exchanger protective” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “heat-exchanger” is neither positive recited nor claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 7387654) in view of Deal (US 5809800).
As regarding claim 1, Byers discloses the claimed invention for a heat-exchanger protective cover comprising: a continuous loop of screen material (122) and nonporous material (128, 130).
Byers does not disclose the flexible nonporous material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the flexible nonporous material in order to enhance cover performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Byers as modified discloses wherein a first end of the screen material and a second end of the screen material are affixed to opposite ends of the flexible nonporous material to form a continuous loop, and wherein the continuous loop comprises an upper edge and a lower edge, and wherein the continuous loop of screen material covers at least a portion of vent holes on the side of the exchanger; a top yoke (103) attached to the upper edge of the screen material.
Byers as modified does not disclose the top yoke comprising a cinching mechanism, and wherein the cinching mechanism, when tightened, secures the protective cover.
Byers teaches the top yoke comprising a cinching mechanism (24), and wherein the cinching mechanism, when tightened, secures the protective cover.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the top yoke comprising a cinching mechanism, and wherein the cinching mechanism, when tightened, secures the protective cover as taught by Deal in order to enhance cover performance.
As regarding claim 2, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention for a bottom yoke (Deal – 26 of fig. 2) attached to the lower edge of the screen material.
As regarding claim 3, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention for wherein the bottom yoke comprises a cinching mechanism (Deal - 24).
As regarding claim 4, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention for wherein the first end of the screen material is affixed to a first side of a flexible porous material and the second end of the screen material is affixed to a second, opposite side of the flexible porous material (figs. 1-2 and 6-7).
As regarding claim 5, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention for wherein the screen material and the flexible porous material are affixed to each other by a wire, a brad, a clip, or an adhesive (144, 146, 148 of fig. 6).
As regarding claim 6, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention for wherein the screen material and the flexible porous material are affixed using a joining fastener (152).
As regarding claim 7, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention except for wherein the joining fastener comprises a zipper or button clasp.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the joining fastener comprises a zipper or button clasp in order to enhance cover performance, since it was known in the art as shown in McMahon (US 20160097549; fig. 3-F and [0023]).
As regarding claim 8, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention for wherein the screen material comprises aluminum, copper, brass, stainless steel, fiberglass (Deal - col 2 ln 63), nylon, or vinyl-coated polyester.
As regarding claim 9, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention except for wherein the screen material has openings that range from about 4 mesh to about 100 mesh.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the screen material has openings that range from about 4 mesh to about 100 mesh in order to enhance filtration performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As regarding claim 10, Byers as modified discloses all of limitations as set forth above.  Byers as modified discloses the claimed invention for wherein the cover comprises a vent hole (about 100 or 151 of fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773